Citation Nr: 0638739	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected maxillary sinusitis, with allergic rhinitis 
and right nasal obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1973 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent disability evaluation for 
service-connected sinusitis and rhinitis.


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected maxillary sinusitis with allergic 
rhinitis and right nasal obstruction is characterized by 
sinus pain and tenderness, intermittent nasal congestion and 
discharge, and 30 percent nasal obstruction on the right 
side.  The evidence shows the veteran has never required bed 
rest for episodes of sinusitis and has required prolonged 
antibiotic treatment once.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected maxillary sinusitis with 
allergic rhinitis and right nasal obstruction are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Codes 6513-6522 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In March 2003 and September 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The March 2003 and 
September 2005 letters informed the veteran that VA would 
obtain all relevant evidence in support of his claim, 
including medical records, employment records, and records in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  The September 2005 letter advised the veteran that 
it was his responsibility to send medical records showing his 
service-connected disability has increased in severity and to 
provide "any evidence in [his] possession that pertain[s] to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  He was also advised 
that if the evidence was not in his possession he should 
provide the RO with enough information so VA could request 
the evidence for him.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the September 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the March 
2003 and September 2005 VCAA letters, the March 2004 
Statement of the Case (SOC) and December 2005 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  

Further, we find that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision given the 
communications regarding the evidence necessary to establish 
his claim and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for maxillary sinusitis was established in 
February 1979, and the RO assigned a noncompensable (zero 
percent) disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513 (1979), effective September 1978.  
The RO determined a noncompensable evaluation was warranted 
because a January 1979 X-ray revealed mild thickening of the 
wall of the left maxillary antrum which was compatible with 
sinusitis.  

In September 1987, the RO increased the veteran's disability 
evaluation for service-connected sinusitis and rhinitis to 10 
percent under DC 6513, effective October 1986, based on 
findings from the December 1986 VA examination which showed 
the veteran had inflamed mucosa and totally obstructed right 
septal deviation.  A sinus series revealed no evidence of 
acute sinusitis at the time.  The impression was total right 
nasal obstruction with a history of allergic rhinitis.  

The veteran has requested an increased evaluation for 
service-connected sinusitis and rhinitis numerous times but 
the RO has determined that no higher than a 10 percent 
evaluation is warranted for his service-connected disability.  
In February 1999, the RO continued the veteran's 10 percent 
evaluation under DC 6513-6522 based on evidence that he 
manifested overlapping symptoms consistent with both 
sinusitis and rhinitis.  See 38 C.F.R. § 4.27.  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.97, DC 6522, for allergic or vasomotor 
rhinitis.  Because the veteran exhibits symptoms consistent 
with rhinitis and sinusitis, the Board will evaluate his 
service-connected disability under all potentially applicable 
diagnostic codes.

Under DC 6522, a 10 percent evaluation is warranted where 
there is allergic or vasomotor rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted where there is allergic or vasomotor 
rhinitis with polyps.  

Under the rating criteria, chronic maxillary sinusitis is 
evaluated under a general rating formula for sinusitis.  See 
38 C.F.R. § 4.97, DC 6513 (2006).  As noted, the veteran is 
currently rated 10 percent under the general rating formula.  
A 10 percent evaluation is warranted where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note to the general rating formula states that an 
incapacitating episode means one that requires bed rest and 
treatment by a physician.

Review of the pertinent evidence reveals the veteran's 
service-connected sinusitis and rhinitis is manifested by 
sinus pain, nasal congestion, and nasal obstruction on the 
right side.  The veteran also exhibits sneezing, difficulty 
breathing, intermittent post-nasal drip, and headaches, which 
may be migraine type headaches.  See January 2003 VA 
treatment record.  On VA examination in April 2003, the 
veteran had erythema (redness) on the nasal tribunates, 
"exquisite" tenderness over the right maxillary sinus, and 
no nasal discharge.  The examiner estimated that he had 30 
percent obstruction in the right nostril.  A January 2003 CT 
scan revealed normal sinuses, but also showed enlarged right 
inferior orbital foramen, which the interpreting physician 
noted could be normal or an abnormality.  A May 2003 MRI 
revealed normal right infraorbital foramen but showed ethmoid 
sinus disease.  

In evaluating the veteran's claim under DC 6522, the Board 
notes that his current symptoms would not assist him in 
obtaining a higher, or even compensable, rating as there is 
no evidence that he has nasal polyps or has more than 50 
percent nasal obstruction on both sides or complete 
obstruction on one side.  In this context, the Board notes he 
only has nasal obstruction on the right side which the April 
2003 VA examiner estimated as a 30 percent obstruction.  The 
Board also notes there is no evidence that the veteran has 
had complete nasal obstruction on one side or more than 50 
percent obstruction on both sides.  In addition, the veteran 
has never been shown to have polyps associated with his 
allergic rhinitis or otherwise.  See January 2003 VA 
treatment record; April 2003 VA examination report.  

In evaluating the claim under DC 6513, the Board finds the 
evidence does not show the veteran has had one or two 
incapacitating episodes of sinusitis per year.  In this 
context, the Board notes the veteran has consistently 
received treatment from VA physicians for his service-
connected disability; however, the evidence does not show he 
has ever required bed rest and he has only required prolonged 
antibiotic treatment once in July 2003.  At that time, he was 
prescribed amoxicillin for six weeks and was directed to 
follow-up in one month.  The veteran did not follow-up until 
December 2003 when he requested a re-fill on his medications 
but they were not filled and he was directed to follow-up 
with the ear, nose, and throat clinic.

The Board does note the veteran has consistently complained 
of sinus pain, nasal discharge, and headaches.  However, we 
find that his service-connected disability warrants no more 
than 10 percent under DC 6513, because the evidence does not 
show he has more than six non-incapacitating episodes of 
sinusitis a year.  In this regard, the Board notes that the 
evidence shows his nasal discharge is intermittent at best 
and his headaches may be migraine-type headaches, as opposed 
to being associated with his service-connected disability.  
In addition, the evidence shows the veteran presented for 
treatment five times between January 2003 to January 2004 and 
manifested the symptoms mentioned above intermittently.  As 
such, the Board finds that his various symptoms, including 
sinus pain, nasal congestion, nasal obstruction, sneezing, 
difficulty breathing, intermittent post-nasal drip, and 
headaches, are contemplated in the 10 percent evaluation 
currently assigned.  

The Board has considered the veteran's service-connected 
sinusitis and rhinitis under all other appropriate diagnostic 
codes.  However, he has never been diagnosed with, or shown 
to have, loss of a part of his nose, scars on his nose, 
laryngitis, aphonia, stenosis of the larynx, injuries to the 
pharynx, or bacterial or granulomatous rhinitis.  Therefore, 
38 C.F.R. § 4.97, DCs 6504, 6515-6521, 6523, and 6524 (2006) 
are not for application.  The Board has also considered DC 
6502, which provides the rating criteria for traumatic nasal 
septum deviation; however, since the maximum evaluation under 
DC 6502 is 10 percent, it would not assist the veteran in 
obtaining a higher rating and, therefore, is not for 
application.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected maxillary 
sinusitis with allergic rhinitis and right nasal obstruction, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected maxillary sinusitis, with allergic rhinitis 
and right nasal obstruction, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


